Citation Nr: 1431966	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the reduction of the evaluation for residuals of varicocele surgery from 10 percent disabling to noncompensable, effective from July 1, 2010, was proper.

2.  Entitlement to an increased rating for residuals of varicocele surgery, evaluated as 10 percent disabling prior to July 1, 2010 and noncompensable from July 1, 2010.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to November 1952. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

In a March 2012 decision, the Board denied the Veteran's appeal of the reduction of his 10 percent rating for residuals of varicocele surgery from 10 percent to noncompensable effective July 1, 2010 and denied his claims for an increased rating greater than 10 percent for residuals of varicocele surgery prior to July 1, 2010 and entitlement to a compensable rating on and after July 1, 2010.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2013 Memorandum Decision, vacated the Board's decision and remanded the claims to VA.  

A February 2014 letter was sent to the Veteran in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  In May 2014, the Veteran's representative submitted additional evidence and argument in support of the Veteran's claims with a waiver of RO review.  38 C.F.R. § 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2013 Memorandum Decision, the Court concluded that the Board failed to properly discuss or seek clarification for the lack of rationale contained within the January 2011 VA opinion upon which the Board's March 2012 decision was based.  The Court noted that the January 2011 opinion concluded that the Veteran's urinary symptoms were the result of his nonservice-connected benign prostatic hypertrophy, and not his service-connected residuals of varicocele surgery, but on clinical examination, the prostate was essentially normal.  The Court explained that the examiner did not provide any rationale for this opinion and the Board did not address this "apparent conundrum" in its decision.

As the January 2011 VA examiner did not provide any supporting explanation or rationale for the opinion that the Veteran's urinary symptoms were attributable to his benign prostatic hypertrophy (particularly in the context of a normal prostate examination) and not his residuals of varicocele surgery, the Board believes that a new VA examination should be provided to the Veteran to determine the current severity of his residuals of varicocele surgery, to include whether his urinary symptoms are attributable to the service-connected disability.

If the RO determines that a rating reduction is proper and that a noncompensable rating under Diagnostic Code 7523 is appropriate, the RO should address 38 C.F.R. § 3.350 in its discussion of any noncompensable rating awarded under Diagnostic Code 7523.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a new VA genitourinary examination, performed by an appropriate physician, to determine the current severity of the Veteran's service-connected residuals of varicocele surgery.  The Veteran's entire claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must provide a thorough genitourinary clinical examination, and state the Veteran's reported symptoms of his residuals of varicocele surgery, including any associated urinary frequency.  The examiner should also provide the following opinion:

*Are the Veteran's urinary symptoms a manifestation of his service-connected residuals of varicocele surgery?  If so, state the nature and severity of those symptoms, including the daytime and nighttime voiding interval.  If not, provide rationale for that opinion.  In this regard, if the examiner attributes the urinary symptoms to benign prostatic hypertrophy, the examiner must reconcile such opinion with any normal findings on prostate examination.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the RO determines that a rating reduction is proper and that a noncompensable rating under Diagnostic Code 7523 is appropriate, the RO should address 38 C.F.R. § 3.350 in its discussion of any noncompensable rating awarded under Diagnostic Code 7523.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



